--------------------------------------------------------------------------------

EXHIBIT 10(a)

CLECO CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

Amendment No. 2

{FASB Statement No. 123 (Revised 2004)}

 WHEREAS, Cleco Corporation, a corporation organized and existing under the laws
of the State of Louisiana (the "Company"), maintains the Cleco Corporation
Employee Stock Purchase Plan, first effective as of October 1, 2000 (the
"Plan"), which Plan is intended to be an employee stock purchase plan within the
meaning of Sections 421 and 423 of the Internal Revenue Code of 1986, as
amended;

            WHEREAS, the Board of Directors has determined that the Plan shall
be amended to ensure that the acquisition of the Company's $1.00 par value
common stock thereunder shall not be deemed a share-based payment transaction
resulting in recognizable compensation cost within the meaning of FASB Statement
No. 123 (Revised 2004);

WHEREAS, the Company's Board of Directors and its Compensation Committee each
possess the authority to amend the Plan pursuant to Section 6.1 thereof;

            NOW, THEREFORE, effective as of January 1, 2006, the Plan shall be
amended as follows:

            1.         Section 3.3b of the Plan shall be amended and restated in
its entirety as follows:

"3.3b    The amount of Compensation subject to an Option Agreement can be
modified or such an agreement can be revoked not later than the first business
day of the last calendar month of the Offering Period with respect to which such
election relates. Any such modification or revocation shall be made, in writing,
and shall be effective provided it is received and accepted by the Committee (or
its designee) on or before such date."

2.         The following Section 3.5 shall be added to the Plan to read in its
entirety as follows:

"3.5      Cancellation of Participation.  A Participant may cancel his or her
participation hereunder by providing written notice to the Committee (or its
designee) not later than the first business day of the last calendar month of
the Offering Period for which such cancellation is to be effective. In such an
event, the Committee shall revoke the Participant's outstanding Option Agreement
and shall refund to such Participant the principal amount then credited to his
or her Ledger Account.

--------------------------------------------------------------------------------

ESPP Amendment No. 2

Page 2 of 2

3.         Section 4.2 of the Plan shall be amended and restated in its entirety
as follows:

"4.2      Option Price.   The Option Price shall be determined as of the last
Trading Day of each Offering Period as 95% of the Fair Market Value of a share
of Common Stock as of such day."

4.         The following Section 6.8 shall be added to the Plan to read in its
entirety as follows:

"6.8      Construction.  It is the intent of the Company that the Plan and the
acquisition of Common Stock thereunder shall be interpreted, construed and
administered in a manner that does not result in the imposition of share-based
recognizable compensation cost within the meaning of FASB Statement No. 123
(Revised 2004).  To the extent any term or provision of the Plan is inconsistent
with such intent, it shall be interpreted and construed consistent therewith.

This Amendment No. 2 was adopted by the Board of Directors of Cleco Corporation
on April 22, 2005, to be effective as of the date set forth above.

       
                                                                                                 
                                      CLECO CORPORATION

 

                                                                                                      
                                         By:    /s/ Catherine C. Powell    
                      

                                                                                                                   
                            Its:    Sr. V.P. - Corporate
Services                 

 

--------------------------------------------------------------------------------

 